Citation Nr: 0201594	
Decision Date: 02/15/02    Archive Date: 02/20/02	

DOCKET NO.  91-14 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney




WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1948 to 
December 1951.  

This appeal initially arose from a rating decision of March 
1989 from the Department of Veterans Affairs (VA) Roanoke, 
Virginia, Regional Office (RO).  In a decision dated in April 
1995, the Board of Veterans' Appeals (Board) denied the 
veteran's claim; he thereafter appealed that determination to 
the former United States Court of Veterans Appeals, now the 
United States Court of Appeals for Veterans Claims (Court).  
While his case was pending before the Court, the Office of 
the General Counsel for VA, on behalf of the Secretary, filed 
a motion (which was not opposed) to vacate the April 1995 
decision by the Board and to remand the case for further 
development and readjudication.  The Court granted this 
motion in an August 1996 order and the case was returned to 
the Board.  By the means of a remand decision dated in March 
1997, the Board requested additional development of the 
record by the RO.  Following, accomplishment of that 
development, the RO confirmed and continued its prior denial 
of the veteran's claim and the veteran was so informed by a 
supplemental statement of the case issued in September 1997.  
The case was thereafter returned to the Board for appellate 
consideration.  

In March 1999 the Board issued a further decision denying 
service connection for PTSD.  This decision was also appealed 
to the Court, which in September 1999 granted a joint motion 
by the parties to vacate and remand the March 1999 decision.  
The Board again remanded this case to the RO for development 
of the record in July 2000.  The case has since been returned 
to the Board.  



FINDINGS OF FACT

1.  The veteran served as a military policeman in Korea and 
was assigned to the 57th Military Police Company supporting 
the 11th Engineer Battalion at a time when that unit was 
subject to an enemy assault in late 1950.  

2.  There is credible supporting evidence that the veteran 
experienced at least one reported stressor incident in 
service, i.e., being overrun or cut off by enemy forces at 
Kimpo Air Base in December 1950.  

3.  The medical evidence of record includes conforming 
diagnoses of PTSD, attributable in part to the verified 
stressor in service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's behalf, 
PTSD was occurred in wartime service.  38 U.S.C.A. §§ 1110, 
1131, 1154(b), 5103, 5103A, 5107 (West 1991); 38 C.F.R. 
§ 3.304(f) (2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records are negative for psychiatric 
complaints, findings or diagnoses.  Post service VA and 
private medical records from October 1961 to September 1974 
pertain to musculoskeletal, gastrointestinal, cardiovascular 
and pulmonary disorders.  All medical records prior to a VA 
examination report of July 1988 are negative for psychiatric 
content.  

On a VA general examination in July 1988, the veteran 
reported on psychiatric evaluation having recent difficulty 
sleeping at night.  The examiner noted that the veteran was 
increasingly having difficulty processing memories of his 
experiences in ground combat in the Korean Conflict.  It was 
further indicated that the veteran reported landing at Inchon 
and undergoing combat at Chosin.  Undiagnosed 
neuropsychiatric disorder manifested by sleep disorder and 
increasingly disturbing memories of ground combat experiences 
in the Korean Conflict was the pertinent diagnosis.  

In September 1988, the veteran filed a claim for PTSD due to 
his experiences during the Korean War.  The veteran reported 
that he was in the 57th Military Police Company, 8th Army, 
and that due to heavy guerrilla activity he was involved in 
combat almost daily.  He asserted that his first cousin, H. 
E., was assigned to an Infantry unit (1st Cavalry), and was 
killed approximately 100 yards from where he was fighting.  
He added that his military police unit was attached to 
several Infantry units during his stay in Korea.  

In November 1988, in response to an inquiry from the RO, the 
National Personnel Records Center (NPRC) informed the RO that 
no personnel records had been located for the veteran, and 
that his records may have been destroyed in a fire in July 
1973.  

In November 1988, the RO requested a stressor statement from 
the veteran, detailing the circumstances of any stressful 
events experienced in service.  That same month, the veteran 
responded by noting his service with the 57th MP Company from 
November 1950 to November 1951, just behind Infantry front 
line units, where he directed traffic to and from the front.  
He reported performing duty sometimes up to three days 
guarding bridges, ammunition dumps, etc., and being exposed 
"on lots of occasions" to guerrilla small arms fire.  He said 
on one occasion he was with the 5th Cavalry and "caught the 
last tank out."  

A March 1989 rating action denied service connection for PTSD 
on the basis that the evidence of record did not show this 
disorder.  The veteran filed a notice of disagreement with 
this determination in November 1989.  

In January 1990, the RO wrote the United States Army and 
Joint Service Environmental Support Group (ESG) (now known as 
the U. S. Armed Services Center for Research of Unit Record 
(USASCRUR)) seeking the complete unit history of the 57th MP 
Company for the period of the veteran's service in Korea, in 
an attempt to verify the veteran's claimed combat stressors.  
In March 1990, the ESG replied that they were unable to 
document the veteran's stressors absent specific information 
from the veteran as to the details surrounding the claimed 
stressor event(s), such as "who, what, where and when."  

In March 1990, the veteran submitted a brief printed form or 
questionnaire designed specifically to support a claim for VA 
disability compensation for PTSD resulting from Vietnam 
service; it was modified to apply to Korean service.  In 
response to questions on the form, the veteran stated his 
unit was the 57th MP Company, Korea, "Inchon to south at 
Monyong and back north to 38th parallel" and to other 
locations, including "Hawachon Reservoir, which was blown 
out and nearly got washed away."  He stated his duty was 
guarding isolated roads, bridges and ammunition dumps.  He 
reported sustaining a left hernia while blowing up a kitchen 
supply truck to keep it from the enemy.  Under the item 
"military experiences I believe were most terrifying, life-
threatening or stressful to me," he endorsed by mark the 
following elections from a list:  Armed combat or enemy 
action; grave registration duty; treating or dealing with 
casualties (including enemy); shelled (with 11th Engineers); 
other life-threatening actions, "Chinese broke through and 
our lines were left open by 6th ROC South Koreans."  He 
subscribed to the entry, "since the event described above, I 
have reexperienced the event in nightmares, flashbacks, and 
just over and over again in my mind," with the following 
events occurring over the past 31 years:  Nightmares, four 
times each month, thoughts of the event 30 times each month, 
and flashbacks four times each month.  He subscribed to the 
entry "I felt numb after the event I had difficulty 
'feeling'."  He stated that he was nervous, tense, felt numb 
for the past 31 years and private doctors all the time were 
treating me for heart conditions.  In response to an entry 
listing "problems that were not present before or have become 
worse since going to southeast Asia," he subscribed by check 
mark to each of a list of 10 psychiatric symptoms, including 
"self-medication with alcohol to block out...memories," and 
"other problems, threatened suicide."  He stated he had 
received psychiatric or psychological treatment for his 
nervous condition or treatment for alcohol and drug abuse or 
counseling for his problems within one year of separation 
from service, when doctors told him he had a heart condition, 
and more than one year after separation at the Johnson City, 
Tennessee, VAMC (i.e., Mountain Home), in November 1987.  
Regarding people he knew in Korea who might be able to verify 
some of his experiences, he stated, "lots of names, but no 
addresses."  

VAMC, Mountain Home, reported in January 1989 that the 
veteran had received no treatment at that facility; he had 
only had an examination for rating purposes in July 1987.  

VA clinical records received in March 1990 show that the 
veteran sought VA outpatient treatment in November 1990 after 
expressing homicidal ideations.  He was assessed to be 
experiencing anxiety associated with increased orthostatis 
due to cardiovascular disease and to depression.  In December 
1989, the veteran reported insomnia, 12 months of Korean 
combat as an MP, intrusive memories, past alcohol abuse (none 
past 25 years), conflict with bosses and family after war, 
nightmares of combat weekly, stimulated by daily events 
(e.g., avoids war movies), difficulty enjoying life, angry 
outbursts.  The assessment was PTSD, depression, rule out 
panic disorder.  

The veteran was admitted to a VA medical center in March 1990 
after a suicide gesture with a loaded shotgun.  While on 
weekend pass, the veteran experienced an episode of nausea 
and vomiting.  Upon returning from the pass, on interview 
with other family members, the veteran related an incident in 
which he and another soldier had been guarding a bridge and 
an enemy scout was able to sneak up on him and place a gun 
barrel to his head.  He said another soldier who hit the 
enemy scout with his rifle saved him.  The interviewer deemed 
the incident significant as the veteran stated he had never 
disclosed this and it was apparent from the reactions from 
the family that they had never heard of the incident.  He 
reported his symptoms had begun at that time and he had been 
thinking about the war.  Additional discussion revealed other 
combat experiences he had not disclosed or talked about to 
anyone since they occurred 39 years ago.  The primary 
diagnosis on discharge was PTSD.  

The veteran testified at a hearing in March 1990 that his 
primary duty in Korea was guarding roads and bridges; various 
platoons or squads were assigned to duty in numerous 
locations for up to several days, often less.  He stated he 
received three Bronze Stars, one for the spring offensive, 
one for the Chinese intervention, and he did not recall the 
reason for the third.  He related an instance in which the 
Chinese were assaulting his position, cutoff by Marine units 
to the north, and trying to get back north.  During the 
course of the action he was in a building with enemy 
artillery passing over head.  He also described being cutoff 
in a location without resupply for several days.  He stated a 
cousin with whom he was close was killed in action across a 
river from his location, of which he learned later; he had 
not known at the time that his cousin had been killed.  He 
stated the next day he saw a truck full of dead soldiers, 
which has bothered him since.  He testified that the events 
in Korea did not bother him immediately upon return and 
discharge from the service, but after several years he began 
to have dreams, began to drink, and separated from his wife 
for a year.  He stated he developed a heart problem and had 
passing out spells starting about 1973; he had had bypass 
surgery, but he doubts he has a problem with his heart 
because he was told later at a VA hospital that his problems 
were his stress.  He stated he now has feelings like he had 
in Korea, especially at night when a car backfires loudly, he 
awakens shaking.  He said he does not dream that much, but he 
does not remember.  He stated that he has become withdrawn 
from friends and neighbors in recent years, but had not 
always been.  He said he has a bad temper, which he takes out 
on his family.  He reported a suicide attempt in which he 
held a loaded shotgun under his chin in his home without 
being aware he was doing so, but his family and a church 
deacon intervened.  He described his psychoactive medication 
regimen.  He said he first had psychiatric treatment when he 
had a VA examination in 1987 and the doctor told him of his 
psychiatric condition.  It was the first time he had ever 
heard of PTSD.  

In a statement of May 1990, the veteran reported that his 
first cousin was killed near him during the spring offensive 
when Hawachon Reservoir was blown up in 1951 while his unit 
was trying to use pontoons to save men from the river and 
simultaneously fight the Chinese.  He was then attached to 
the 11th Engineers.  He reported that men from his outfit, 
Arthur Rought from New York, and Corporal German, disappeared 
and he did not know what happened to them.  He reiterated the 
incident near Inchon in which the enemy scout who put a gun 
to his head was knocked out by a fellow soldier who they 
captured.  He stated his worse nightmare was guarding a place 
and hearing the Chinese moving and knowing that something 
would happen but not when.  He stated that they were cut off 
from supplies for over a week in the spring of 1951.  

VA outpatient records from May 1990 to October 1993 showed 
diagnoses and treatment for PTSD, major depression, panic 
attacks with agoraphobia, angina pectoris, syncopal episodes, 
and viral enteritis.  

The veteran participated in a VA PTSD program in September 
1990.  In interviewing the veteran about his military 
experiences, he recalled several combat incidents in the 
Inchon area.  He recalled being under fire when helping the 
11th Engineers strengthening a bridge to accept tanks 
retreating from advancing Chinese forces and burning 
equipment to keep it from the enemy.  He became notably upset 
when speaking of seeing Korean and American dead.  A 
particular traumatic memory was of seeing corpses in the 
river with hand grenades attached to them.  He stated he was 
exposed often to dead bodies and he ruminated over those 
memories.  He recalled the body of a cousin in a semi-trailer 
full with corpses.  He had frequent memories of a near death 
experience in which a Chinese soldier "stuck a burp gun to 
[his] head but a buddy knocked it aside and [they] took him 
prisoner."  He reported current symptoms of dreams and mixed 
war experiences with current life.  The interviewer noted 
that, in therapy at a Vet Center since the spring of 1990, 
six combat instances kept recurring to him:  (1) A traumatic 
memory of seeing a U. S. plane shot down; (2) being driven 
off the road with a messenger; (3) an incident in which a 
truck he was riding in was pushed off a road by a British 
truck and he was unconscious until wakened beside a fire in a 
Korean hut; (4) seeing bodies in foxholes charred by flame 
throwers; (5) terror from having artillery fired over him; 
and (6) the near death burp gun incident.  

Based on collateral interviews in September 1990 with the 
veteran's wife since 1948 and his adult daughter, an 
interviewing social worker gained the impression the veteran 
was someone who had experienced family turmoil in his teens 
and moderate combat exposure, and had maintained a marginal 
adjustment for decades through drinking, compulsive 
overworking during his 27 years as a miner and other jobs, 
and distancing himself from his family until physical 
disablement from his job.  His defenses, which were notably 
characterized by distraction and repression, began to fail as 
he had more time to think in lessened activity.  Intrusive 
thoughts, hypervigilance, disturbing dreams, irritability, 
social constriction, and hyperarousal in response to stimuli 
concerning the war manifested PTSD.  After psychological 
testing and the collateral interviews, the diagnostic 
impression was PTSD, chronic, with anxiety and depression; 
major depression.  

The veteran had VA hospitalizations in June 1990, January 
1991, November 1991, January 1992, February 1992, October 
1992, and October 1993.  Of these, PTSD and major depression 
were the primary diagnoses in January 1991 and January 1992, 
with recurrent hospitalizations with chest pain, syncopal 
episodes, and multiple transient ischemic attacks.  

There are multiple lay statements of record.  Statements of 
April 1992 from [redacted], [redacted], and [redacted], and [redacted], 
are to the effect that each knew the veteran prior to and 
after service, and that his behavior was drastically changed 
upon his return from service, with much drinking and abusive 
language, which he had not demonstrated previously.  

A statement from [redacted], on December 1991, states 
that he served with the veteran in the 57th MP Company in 
1950 and 1951, and that the unit was broken up and members 
assigned various locations in Korea.  

A statement from [redacted], on December 1991, states that 
he served with the veteran in Company D, 701st MP Battalion 
from November 1950 to late 1951, in Korea, and that the unit 
was originally the 57th MP Company of Camp Stoneman, 
California.  

A statement from [redacted], of August 1992, states that he 
served with the veteran in Korea from October 1950 to 
November 1951, and that they engaged with the "China Com. 
[sic]" at Shoe Fly Bridge, Kimpo Air Base.  

Communications from the National Archives and Records 
Administration (NARA), in September 1991, state that no unit 
history or related records for the 57th MP Company or the 
11th Engineering Company [sic] during the battle of Chosin 
River in spring 1951 have been found.  ESG confirmed by 
letter in November 1991 the death in action of Corporal 
Arthur L. Rought from Broome, New York, on September 19, 
1951, but could not document the circumstances.  In a letter 
of February 1994, ESG confirmed the death in Korea of [redacted] 
[redacted], on December 2, 1950, but ESG could not establish 
that elements of the 701st MP Battalion served in Korea in 
1950 or 1951.  

In a December 1993 statement, NARA informed the RO that it 
had located the command reports from 1942 to 1951, and 
command report daily journals from 1951 from the 701st MP 
Battalion which would be furnished for a fee.  The RO so 
informed the veteran, who had not obtained and furnished 
these records to VA.  

Private medical records compiled between March and September 
1994, from Internal Medicine Associates note a psychiatric 
diagnosis of depression and anxiety, PTSD is not mentioned.  
Treatment records otherwise pertain to the veteran's other 
multiple physical problems.  

Records received from the Social Security Administration in 
May 1997 show that the veteran was awarded disability 
insurance benefits due primarily to medical evidence that he 
has severe coronary artery disease and orthostatic 
hypotension.  The medical evidence relied on by the Social 
Security Administration in reaching this determination made 
no reference to the veteran's mental state and/or any 
psychiatric impairment.  

VA clinical records received in July 1997 show that the 
veteran had VA hospitalization in January 1995, June 1995, 
March 1996, July 1996, and January 1997.  On each 
hospitalization, the veteran's Axis I diagnosis was major 
depression.  On his hospitalization in July 1996, it was 
specifically noted that the veteran experienced a recurrent 
major depressive disorder, indicated to be frequently cycling 
without clear evidence of hypomanic or mania.  PTSD was also 
noted as an additional Axis I diagnosis on his most recent 
hospitalization in January 1997.  

On a VA mental disorders examination in July 1997, the 
veteran stated that since his return from Korea, the 
traumatic experiences he witnessed there have always been on 
his mind, but that he buried himself in work so as not to 
have time to dwell on these experiences.  The veteran said 
that presently it was his memory problem that was his chief 
complaint, but also indicated that the problem involved 
short-term memory and that he had no problems remembering his 
experiences in Korea.  The veteran said that he served in an 
active combat zone during the Korean Conflict and performed 
military policeman duties.  When questioned by his examiner, 
the veteran readily described several traumatic events he 
witnessed in Korea.  The examiner noted that the veteran 
"apparently, accurately and reliably" described these events.  
These events included (A) the time when enemy soldiers snuck 
up on him and put a gun to his head, (B) a close call when 
his unit was overrun by the Chinese one morning in the winter 
and one of two trucks would not start, causing loss of much 
equipment and supplies, (C) several instances of viewing dead 
bodies which included the body of his cousin and (D) being 
fired at on several occasions.  

The veteran's subjective complaints reportedly consisted 
mostly of problems with short-term memory, intrusive 
thoughts, some dreams about his dead war buddies and having a 
gun put to his head as well as general feelings of dysthymia, 
apathy and sadness.  The veteran complained of intrusive 
recollections of wartime events, recurrent distressing dreams 
and nightmares of these events, and feelings of anxiety and 
distress when reminded of these events.  In addition, the 
veteran reported persistent avoidance of stimuli by trying to 
avoid thoughts and feelings associated with these events and 
frequent amnesia regarding the details of them.  He reported 
symptoms of emotional numbing, distancing from others, 
difficulty falling asleep, outbursts of anger and problems 
with concentration.  During mental status examination, the 
examiner noted a dramatic change in the veteran's appearance 
when asked detailed questions about his wartime experiences.  
The examiner noted that this change, from relaxed and 
friendly to quiet and distressed, was viewed as genuine and 
attested to the validity of his PTSD.  It was the examiner's 
diagnostic assessment that the veteran had two current 
diagnoses.  One being PTSD, chronic, mild to moderately 
severe, related to his active duty status.  The other being 
dementia, not otherwise specified, mild.  The examiner added 
that the diagnosis of PTSD clearly stems from the veteran's 
military service in Korea and has had a fluctuating course.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Furthermore, service 
connection may be granted for a disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2001).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309 
(1993).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and an inservice 
stressor.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to combat, the veteran's lay testimony alone may 
establish the occurrence of the claimed inservice stressor, 
in the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions or hardships of the 
veteran's service.  38 C.F.R. § 3.304(f).  

Where, however, VA determines that the veteran did not engage 
in combat, the veteran's lay testimony, by itself, will not 
be sufficient to establish the alleged stressor.  Instead, 
the record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court cited 
the three elements required by § 3.304(f) to warrant a grant 
of service connection for PTSD:  (1) A current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed inservice stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  The Court further 
held that, if the claimed stressor is not combat-related, a 
veteran's lay testimony regarding inservice stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by "credible supporting evidence."  The 
Court also held that, in order to permit judicial review of 
the denial of service connection for PTSD by the Board, the 
Board must generally make specific findings of fact as to 
whether the veteran was engaged in combat with the enemy and, 
if so, whether the claimed stressors were related to such 
combat.  Cohen supra, see also Zarycki v. Brown, 
6 Vet. App. 91, (1991).  

A review of the record discloses that the veteran was a 
military policeman involved in guarding bridges, ammunition 
dumps and equipment while in support of various front line 
units including the 11th Engineer Battalion.  The veteran has 
identified several incidents that he claims were life 
threatening or stressful to him during his wartime service in 
Korea.  He specifically recalled an instance in December 1950 
when the 11th Engineer Battalion was cut off by enemy forces 
and had to abandon quickly a large quantity of equipment and 
supplies.  He testified that during this period he was 
subject to enemy artillery fire and was essentially in fear 
of being overrun by advancing enemy forces.  A service 
colleague of the veteran, [redacted], in a statement dated in 
August 1992, related that beginning in late 1950 at the time 
that the veteran has indicated, he and the veteran engaged 
with the enemy at Shoe Fly Bridge, Kimpo Air Base.  While 
this statement and the veteran's accounts of his experience 
in Korea in late 1950 lack clarity of detail, the Board finds 
that in view of the veteran's military duties in Korea, which 
involved direct support of combat units, the general history 
of the Korean Conflict and the corroborative statement 
provided by the veteran's service comrade that there is a 
plausible basis in the record for the Board to determine that 
some of the veteran's claimed inservice stressors, in fact, 
occurred.  

Here the veteran has identified as a principal stressor being 
surrounded and isolated with elements of the 11th Engineer 
Battalion in the vicinity of Kimpo Air Base along the line of 
advancing enemy troops in late 1950.  The Board is aware that 
a search of records for the unit history of the 57th Military 
Police Company by NARA in connection with the veteran's claim 
to verify other events in Spring 1951 in a different location 
was negative.  However, it does not appear from the record 
that the NARA search was sufficiently specific to the 
location, timeframe and unit the veteran has reported and 
thus not helpful in corroborating, or disproving, this event.  
The Board finds on the other hand that the statements 
provided by the veteran as well as his service comrade are 
credible and thus sufficient for this purpose. 

Here the Board finds that the evidence of record essentially 
verifies that the veteran was exposed to at least one of the 
principal stressors he alleges and may also have been exposed 
to several others.  With regard to the medical evidence, the 
Board further finds that the veteran's VA examiner rendered a 
diagnosis of PTSD in July 1997 based upon a consideration of 
the veteran's military history, to include his verified 
stressor, thus establishing medical evidence of a causal 
nexus between his current symptomatology and the specific 
claimed inservice stressor.  This diagnosis of PTSD is 
consistent with several other medical records in the claims 
file, which, at a minimum, point to a diagnosis of PTSD.  
Accordingly, the Board concludes with resolution of 
reasonable doubt in the veteran's favor that service 
connection for PTSD is warranted.  


ORDER

Entitlement to service connection for PTSD is granted.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

